Citation Nr: 0118943	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-44 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1946 to May 1960.

This appeal arises from rating decisions of the Boston, 
Massachusetts Regional Office (RO).  The appellant testified 
before the undersigned member of the Board at a March 1999 
Travel Board hearing.  The case was remanded from the Board 
to the RO in May 1999.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The case was remanded to the RO in May 1999 for additional 
development of the evidence.  It was noted in the remand that 
the death certificate showed that the veteran died on 
February [redacted], 1996 and that the immediate cause of death was 
arteriosclerotic vascular disease.  No other significant 
medical condition was reported and an autopsy was not 
performed.  A hospital emergency room report of February [redacted], 
1996 shows that the veteran was pronounced dead on arrival at 
an emergency room with a diagnosis of status post cardiac 
arrest.  At the time of death, service connection was in 
effect for osteomyelitis of the right tibia, evaluated as 50 
percent disabling; and for a cyst of the spine and face, each 
evaluated as noncompensably disabling.

Following the Board's May 1999 remand, the claims folder was 
lost or misplaced and a reconstructed claims folder was 
prepared.  The reconstructed claims folder now contains 
copies of VA medical records from 1976 to 1996.  Important 
records which were noted by the Board in the May 1999 remand 
are not contained in the current record.  The veteran's 
service medical records, the terminal hospital record, the 
death certificate, copies of any correspondence between the 
appellant and the RO and the original rating decision and 
statement of the case are absent, for example.  

When a veteran's records have been destroyed, VA has an 
obligation to search for alternative records which support 
the appellant's case.  Cuevas v. Principi, 3 Vet. App. 542 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist in the development of facts 
pertaining to a claim includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  Where the claimant's service medical records 
have been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence such as 
lay evidence.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
In this case, pertinent records are unavailable and not 
presumed to have been destroyed, but are nonetheless not 
before the Board for review.  Therefore, additional 
development is necessary in the form of additional 
augmentation of the record prior to further adjudication.  

In January 2001, the RO requested that the appellant forward 
records in conjunction with this claim.  In early February 
2001, the appellant provided some limited records.  In this 
regard, it should be emphasized to the appellant that she 
must assist the RO by providing all available records as well 
as submitting all necessary authorizations to allow the RO to 
gather all pertinent records as part of the further 
reconstruction of this file.  

Moreover, in the case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand was necessary due to the 
RO's failure to follow the directives in the Board's remand.  
It was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  In this case, the Board requested in the 
May 1999 remand that a VA medical opinion be obtained to 
answer a number of specific questions.  A review of the March 
2001 VA medical opinion shows that the sought after 
development was not fully accomplished.  Accordingly, the RO 
should undertake all necessary steps to obtain another 
medical opinion which fully and completely answers the 
requested medical questions.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should conduct a search for 
the original claims folder.  If the 
original folder is located, it should be 
combined or otherwise associated with the 
current reconstructed folder.  If the 
original folder cannot be located, that 
fact should be noted in writing and 
associated with the claims folder.

3.  The RO should contact the National 
Personnel Records Center to determine 
whether there are any copies of the 
veteran's service medical records 
available.  If the veteran's service 
medical records cannot be reconstructed, 
this fact should be documented in the 
claims folder and the appellant should be 
notified in writing.

4.  The RO should take appropriate steps 
to contact the appellant and request her 
assistance in the reconstruction of the 
claims folder.  The appellant should 
provide copies of all records in her 
possession to include service medical 
records, correspondence between herself 
and the RO, copies of VA examinations, 
the death certificate and treatment 
records.  The RO should also inform the 
appellant that she can submit alternate 
forms of evidence to support her claim.  
The evidence may take the following forms 
(although the appellant may submit any 
evidence which she finds appropriate): 
statements, certificates or affidavits 
from family members, friends, or 
officials who have personal knowledge of 
the claim; employment applications or 
benefit statements; medical evidence from 
health care providers to include 
hospitals, clinics or private physicians; 
letters; or insurance records.  All 
records, once obtained, must be 
associated with the claims folder.   

5.  Following completion of the above, 
the claims folder should be made 
available to an appropriate VA specialist 
to review the record and render an 
opinion as to whether it is at least as 
likely as not that any of the veteran's 
service connected disabilities, 
particularly the osteomyelitis of the 
right tibia, caused or contributed to the 
veteran's death.  The physician should 
also address the following questions:  1) 
Whether it is at least as likely as not 
that there were "debilitating effects" 
due to the service connected 
osteomyelitis that made the veteran 
"materially less capable" of resisting 
the effects of his fatal disease process 
or,  (2) Whether it is at least as likely 
as not that a service connected 
disability had a "material influence in 
accelerating death", and (3) Whether it 
is at least as likely as not that a 
service connected disability was a 
contributory cause of death.  The entire 
claims folder and a copy of this remand 
must be made available to the physician 
for consideration in the answering of 
these questions.  It is imperative that 
the underlined burden of proof be 
utilized by the physician in answering 
the posed questions.

6.  After the foregoing have been 
completed to the extent possible, the RO 
should readjudicate the appellant's 
claim.  If the claim remains denied in 
any manner, the RO should issue a 
supplemental statement of the case and 
then provide the appellant and her 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




